Title: James Robertson, Jr., to James Madison, 24 May 1831
From: Robertson, James Jr.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Office Bank United States
                                
                                
                            Richmond24. May 1831.
                        
                        I have just received from Mr. Wm. Allen of Fredericksburg, the sum of one hundred and twenty Dollars, with a
                            request that it may be deposited in this office to the credit of Edward Coles. At the request of the same gentleman I have
                            now to inform you that I have done so. With much respect, I am, Sir, Your obedt. Serv.
                        
                            
                                J. Robertson
                            
                        Cashr.
                    